Name: Commission Decision No 811/85/ECSC of 28 March 1985 amending for the third time Decision No 3715/83/ECSC fixing minimum prices for certain steel products
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  prices;  marketing
 Date Published: 1985-03-29

 Avis juridique important|31985S0811Commission Decision No 811/85/ECSC of 28 March 1985 amending for the third time Decision No 3715/83/ECSC fixing minimum prices for certain steel products Official Journal L 089 , 29/03/1985 P. 0034 - 0035 Spanish special edition: Chapter 13 Volume 18 P. 0205 Portuguese special edition Chapter 13 Volume 18 P. 0205 *****COMMISSION DECISION No 811/85/ECSC of 28 March 1985 amending for the third time Decision No 3715/83/ECSC fixing minimum prices for certain steel products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 47, 61 and 64 thereof, On the basis of studies made jointly with undertakings and associations of undertakings and after consulting the Consultative Committee and the Council as to the level of minimum prices for certain steel products, Whereas: The Commission fixed minimum prices for certain steel products by Decision No 3715/83/ECSC (1), as last amended by Decision No 2765/84/ECSC (2); Although the crisis measures taken have had some effect and some improvement is beginning to show, the crisis in the steel industry is not over. Consequently a number of special measures must continue to be applied provisionally. These include the Decision on minimum prices which continues to be indispensable in the present market situation. The steel industry is now in a phase where restructuring is speeding up and the repercussions on the employment situation are having a greater impact. Minimum prices are designed to ensure that a price level is reached in the steel industry which will provide the industry with sufficient income to finance the restructuring measures which need to be undertaken and take account of the dangerous financial structure which has developed over the many years during which the crisis has persisted. Minimum prices also ensure greater price discipline for products imported from non-member countries with which agreements have been concluded. Under the detailed rules of application laid down in Commission communication No 84/C 37/03 (3) they will also help to restore normal competition on the steel market; Under the European steel policy the Commission has worked out a target price level with the Member States; this was fixed with the publication of the guidance prices on 29 April 1983 (4). The minimum prices decided by the Commission have since been amended twice in the light of several factors which determined the setting of their level. The Commission has taken cost trends and the market situation into account in this further slight adjustment of minimum prices for a few products. Its main intention is to raise selling prices to catch up with the rapid rise in raw material prices. The Commission has, however, also borne in mind the consumers' present economic position. The increase in economic activity recorded last year will not be sustained in the coming months. Demand for the steel products in question is not likely to exceed last year's level. This will mean that minimum prices will continue to lag behind guidance prices with the exception of one product. Since mid-1984 various Community currencies have fluctuated upwards or downwards. In order to maintain a uniform price level within the common market, it is appropriate to update the ECU conversion rates for establishing the minimum prices in national currencies. Consequently, these upward or downward currency fluctuations will be reflected in the values of minimum prices for sections and beams, the nominal prices of which in ECU have not been altered. In order to achieve a similar effect for sections and beams of 'imperial sizes' for which a special system has been provided, it is necessary to adjust the minimum prices for these sizes. For these reasons, it is necessary to make the appropriate amendments to Decision No 3715/83/ECSC principally to bring about a moderate increase in prices for some of the products in question, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision No 3715/83/ECSC is hereby amended as follows: 1. In the first subparagraph of paragraph 1 the maximum temporary rebate is amended as follows for the following products: - 18 instead of 27 ECU per tonne in the case of hot-rolled wide strip, - 4 instead of 13 ECU per tonne for hot-rolled narrow strip, - 13 instead of 22 ECU per tonne for narrow strip obtained by slitting hot-rolled wide strip, - 13 instead of 22 ECU per tonne for hot-rolled strip obtained by cutting hot-rolled wide strip, - 30 instead of 39 ECU per tonne for reversing mill plate, - 0 instead of 7 ECU per tonne for cold-rolled sheet, - 17 instead of 26 ECU per tonne for sections and beams in category I, - 4 instead of 13 ECU per tonne for sections and beams in category IIa. 2. The last subparagraph of paragraph 1 is replaced by the following: 'As regards sections and beams whose dimensions correspond to the specifications of British Standard No 4 or to a similar dimensional standard, the minimum prices shall be equivalent to the prices published in the British Steel Corporation price list No 5, applicable from 31 March 1985, reduced by £ 15 per tonne.' 3. Paragraph 2 is hereby replaced by the following: '2. The minimum prices resulting from the provisions of paragraph 1 shall be converted into national currencies using the following exchange rates, which correspond to the average value of the ECU in the three-month period December 1984, January and February 1985: 1.2 // Bfrs/Lfrs // 44,68 // DM // 2,22729 // Fl // 2,51721 // £ // 0,614785 // Dkr // 7,97047 // FF // 6,81576 // Lit // 1 373,03 // £ Irl // 0,714939 // Dr // 90,9366' Article 2 The minimum prices laid down by this Decision shall be compulsory for deliveries effected within the common market as from 1 April 1985. Article 3 The Commission may amend or repeal the Decision on minimum prices if the situation warrants. Article 4 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 373, 31. 12. 1983, p. 1. (2) OJ No L 260, 29. 9. 1984, p. 68. (3) OJ No C 37, 11. 2. 1984, p. 2. (4) OJ No C 116, 29. 4. 1983, p. 2.